United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-1144
                       ___________________________

                           United States of America

                                     Plaintiff - Appellee

                                       v.

                             Matthew Eric Dolven

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                        Submitted: November 16, 2020
                            Filed: February 2, 2021
                                [Unpublished]
                               ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Matthew Dolven received a 360-month prison sentence after pleading guilty
to two child-pornography counts. 18 U.S.C. §§ 2251(a), (e) (production);
2252(a)(2), (b)(1) (distribution). Although Dolven argues that his sentence is
unreasonable, we affirm.
       The district court1 varied downward after considering multiple mitigating
factors. See United States v. Townsend, 617 F.3d 991, 995 (8th Cir. 2010) (per
curiam) (“[The defendant] must show more than the fact that the district court
disagreed with his view of what weight ought to be accorded [to] certain sentencing
factors.”). “In these circumstances, it is nearly inconceivable that the court abused
its discretion in not varying downward [even] further.” United States v. Lazarski,
560 F.3d 731, 733 (8th Cir. 2009).

       Dolven’s other arguments fare no better. Although he complains that the
Sentencing Guidelines for child-pornography offenses are “overly punitive,” the
district court had no obligation to vary downward on pure “policy grounds,” even if
it could have done so. United States v. Black, 670 F.3d 877, 882 (8th Cir. 2012).
Nor has he demonstrated that a 360-month prison sentence creates “unwarranted
sentence disparities.” 18 U.S.C. § 3553(a)(6); see United States v. Carr, 895 F.3d
1083, 1091 (8th Cir. 2018) (“[A] sentencing[-]disparity argument requires a showing
that the [defendant] and his comparators are similar in conduct and record.” (internal
quotation marks omitted)).

      We accordingly affirm the judgment of the district court.
                     ______________________________




      1
        The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.

                                         -2-